TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 15, 2016



                                     NO. 03-14-00431-CV


                  Barbara A. Garrett and Nelson Gene Garrett, Appellants

                                                v.

                        Shay Brinkley and Robin Brinkley, Appellees




         APPEAL FROM 33RD DISTRICT COURT OF BURNET COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES BOURLAND AND ABOUSSIE*
              AFFIRMED -- OPINION BY JUSTICE ABOUSSIE




This is an appeal from the summary judgment signed by the trial court on February 26, 2014.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s summary judgment. Therefore, the Court affirms the trial

court’s summary judgment. The appellants shall pay all costs relating to this appeal, both in this

Court and the court below.



* Before Marilyn Aboussie, Chief Justice (retired), Third Court of Appeals, sitting by
assignment. See Tex. Gov’t Code § 74.003(b).